DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/25/22.
Claims 1-17 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/14/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.


Election/Restriction

Applicant has elected Group I which includes claims 1-8 and 16-17 in response to restriction requirement sent on 3/30/22.

Specification Amendment: Specification Amendment request on 6/8/22 has been entered.

Response to Arguments


Applicant's arguments filed 6/8/22 with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub. No. 20150286116 A1), in view of Moore (U.S. Pub. No.  20180347789 A1).

Regarding to claim 1:

1. Johnson teach an image pickup apparatus comprising: (Johnson Fig. 1) a body part configured to have an image pickup lens: and (Johnson [0027] FIG. 1, to provide stability and to reduce blurring, photographic equipment 20, for example, a camera body 48, a lens and one or more accessories, is often affixed to a support, such as a tripod 22 or monopod. [0028] utilizing a drop notch of a ballhead to change camera orientation can be problematic because the location of the lens and the center of mass of the photographic equipment move horizontally and vertically as the camera is rotated about the center of the ball in directions transverse to the longitudinal axis of the stem)
wherein a first exterior of the frame part is integrally formed with a second exterior which covers at least a part of the body part, and (Johnson claim 4. the camera mounting assembly of claim 3 wherein the lower arm is integral with the side arm. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use this algorithm to apply to develop first exterior of the frame part is integrally formed with a second exterior which covers at least a part of the body part)
wherein the opening is formed so as to penetrate the first exterior in a direction from a first surface of the first exterior, where the image pickup lens is arranged, to a second surface of the first exterior which is opposite to the first surface. (Johnson Fig. 1 has opening penetration as marked in the annotated Fig. 1 below. Johnson Fig. 10 has opening penetration. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use this algorithm to have an opening penetration with predictable results)

Johnson do not explicitly teach a frame part configured to have an opening for hanging the image pickup apparatus to a mounted member, wherein the opining is provided in a position shifted from the image pickup lens in a longitudinal direction of the image pickup apparatus, and the frame part is provided with a notch section that communicates with the opening by cutting out a part of the frame part in a direction different from the longitudinal direction of the image pickup apparatus.

Combined teaching of Johnson Fig. 1 and Moore Fig. 35 has been illustrated below. (When E15—Mini QR360 Trigger Clamp of Moore Fig. 35 is replaced with the camera accessory ball 28 from Johnson Fig. 1, claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art with predictable results)

[AltContent: textbox (First surface opening)][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    532
    861
    media_image1.png
    Greyscale


However Moore teach a frame part configured to have an opening for hanging the image pickup apparatus to a mounted member, (Moore Fig. 35 frame has two opening pointed using A)
wherein the opining is provided in a position shifted from the image pickup lens in a longitudinal direction of the image pickup apparatus, (Please see the combined teaching of Johnson Fig. 1 and Moore Fig. 35 has been illustrated above where the Epshteyn camera lens is in a longitudinal direction) and the frame part is provided with a notch section that communicates with the opening by cutting out a part of the frame part in a direction different from the longitudinal direction of the image pickup apparatus. (Moore Fig. 34 top portion shows angular cut notch because distance at bottom part is .475 and at the top distance is .503. Also cut is there both horizontally and vertically.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Johnson, further incorporating Moore in video/camera technology. One would be motivated to do so, to incorporate a frame part configured to have an opening for hanging the image pickup apparatus to a mounted member. These are all well-known mechanical cut, connection and integral formation of frame. The functionality and development of these structure will improve user experience.

Regarding to claim 16:

16. Johnson teach the image pickup apparatus according to claim 1, wherein the body part and the frame part have a shape of a rectangular parallelepiped plate, and (Johnson Fig. 3 item 44) wherein the frame part is provided in one end of the image pickup apparatus in the longitudinal direction (Johnson Fig. 1, Fig. 3 item 44) so that an opening plane of the opening will become parallel to the longitudinal direction and a width direction of the image pickup apparatus. (Johnson Fig. 1 shows opening plane is between 44 and 42)

Regarding to claim 17:

17. Epshteyn teach the image pickup apparatus according to claim 16, wherein the image pickup lens is provided in a surface of the body part that is parallel to the opening plane of the opening and is provided near the opening. (Johnson Fig. 1 shows opening plane is between 44 and 42)

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub. No. 20150286116 A1), in view of Moore (U.S. Pub. No.  20180347789 A1), further in view of Epshteyn (U.S. Pub. No. 20210116232 A1).

Regarding to claim 2:

2. Johnson teach the image pickup apparatus according to claim 1, Johnson do not explicitly teach wherein the frame part has a contact surface, and wherein the notch section is formed by cutting out a part of the contact surface in a direction different from a direction that intersects perpendicularly with the contact surface.

However Epshteyn teach wherein the frame part has a contact surface, and wherein the notch section is formed by cutting out a part of the contact surface in a direction different from a direction that intersects perpendicularly with the contact surface. (Epshteyn Fig. 3 [0033] in the partial rear view of FIG. 3, the notch 144 includes inclined surfaces 312-1 and 312-2 that define the notch. The accessory 136 can also include an input 316 [contact surface], such as a button, where the inclined surfaces 312 meet (that is, in the center of the notch). When the notch 144 is pressed against an object)

The motivation for combining Johnson and Moore as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Johnson, further incorporating Moore and Epshteyn in video/camera technology. One would be motivated to do so, to incorporate the frame part has a contact surface, and wherein the notch section is formed by cutting out a part of the contact surface in a direction different from a direction that intersects perpendicularly with the contact surface. The functionality will improve efficiency.

Regarding to claim 4:

4. Johnson teach the image pickup apparatus according to claim 1, Johnson do not explicitly teach wherein the frame part has a contact surface, and wherein the notch section is formed by cutting out a part of the contact surface in a direction different from a direction that intersects perpendicularly with the contact surface.

However Epshteyn teach wherein the frame part has a contact surface, and wherein the notch section is formed so as to include a part of a section that faces the contact surface. (Epshteyn Fig. 3 [0033] in the partial rear view of FIG. 3, the notch 144 includes inclined surfaces 312-1 and 312-2 that define the notch. The accessory 136 can also include an input 316 [contact surface], such as a button, where the inclined surfaces 312 meet (that is, in the center of the notch). When the notch 144 is pressed against an object)

Alternatively, Moore Fig. 35 also teach claimed limitation.

Claims 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub. No. 20150286116 A1), in view of Moore (U.S. Pub. No.  20180347789 A1), further in view of Chmelar (U.S. Pub. No.  20180187712 A1).

Regarding to claim 3:

3. Johnson teach the image pickup apparatus according to claim 1, Johnson do not explicitly teach wherein the frame part has a contact surface, and wherein the notch section is formed in a part that intersects perpendicularly with the contact surface in the frame part.

However Chmelar teach wherein the frame part has a contact surface, and wherein the notch section is formed in a part that intersects perpendicularly with the contact surface in the frame part. (Chmelar Fig. 20 shows first notch down below perpendicular contact surface near the annotation 300 below)


    PNG
    media_image2.png
    279
    487
    media_image2.png
    Greyscale


The motivation for combining Johnson and Moore as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Johnson, further incorporating Moore and Chmelar in video/camera technology. One would be motivated to do so, to incorporate the frame part has a contact surface, and wherein the notch section is formed in a part that intersects perpendicularly with the contact surface in the frame part. The functionality provides option to easy to hold the camera using frame structure.

Regarding to claim 6:

6. Johnson teach the image pickup apparatus according to claim 3, Johnson do not explicitly teach wherein the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening.

However Chmelar teach wherein the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening. (Chmelar [0083] FIGS. 12A-12D illustrate a benefit of the optional feature of defining a shallower throat on the shallow hook 300 relative to the throat of the deep hook 200. A deep throat may prevent the bend of a hook from being inserted into a narrow opening as shown in FIG. 12A. In contrast, a shallow throat may be easily inserted into the same narrow hole as shown in FIGS. 12B-12D)

Regarding to claim 8:

8. Johnson teach the image pickup apparatus according to claim 1, Johnson do not explicitly teach wherein the frame part has a first frame part and a second frame part that are formed to have a predetermined gap in a direction that intersects perpendicularly with an opening plane of the opening, and wherein a first notch section and a second notch section are respectively provided in the first frame part and the second frame part in positions that do not overlap in a case where the first notch section and the second notch section are viewed at least in the direction that intersects perpendicularly with the opening plane of the opening.

However Chmelar teach wherein the frame part has a first frame part and a second frame part that are formed to have a predetermined gap in a direction that intersects perpendicularly with an opening plane of the opening, and wherein a first notch section and a second notch section are respectively provided in the first frame part and the second frame part in positions that do not overlap in a case where the first notch section and the second notch section are viewed at least in the direction that intersects perpendicularly with the opening plane of the opening. (Chmelar Fig. 20 drawn above in page 15 shows two opening notches. Hook 200 and 300 are two different frames and those frames has no overlapping notch opening)

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pub. No. 20150286116 A1), in view of Moore (U.S. Pub. No.  20180347789 A1), further in view of Epshteyn (U.S. Pub. No. 20210116232 A1) and Chmelar (U.S. Pub. No.  20180187712 A1).

Regarding to claim 5:

5. Johnson teach the image pickup apparatus according to claim 2, Johnson do not explicitly teach wherein the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening.

However Chmelar teach wherein the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening. (Chmelar [0083] FIGS. 12A-12D illustrate a benefit of the optional feature of defining a shallower throat on the shallow hook 300 relative to the throat of the deep hook 200. A deep throat may prevent the bend of a hook from being inserted into a narrow opening as shown in FIG. 12A. In contrast, a shallow throat may be easily inserted into the same narrow hole as shown in FIGS. 12B-12D)

The motivation for combining Johnson, Moore and Epshteyn as set forth in claim 2 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Johnson, further incorporating Moore, Epshteyn and Chmelar in video/camera technology. One would be motivated to do so, to incorporate the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening. The functionality provides option to easy to hold the camera using frame structure.

Regarding to claim 7:

7. Johnson teach the image pickup apparatus according to claim 4, Johnson do not explicitly teach wherein the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening.

However Chmelar teach wherein the contact surface contacts the mounted member in a case where the image pickup apparatus is hung to the mounted member that is passing through the opening. (Chmelar [0083] FIGS. 12A-12D illustrate a benefit of the optional feature of defining a shallower throat on the shallow hook 300 relative to the throat of the deep hook 200. A deep throat may prevent the bend of a hook from being inserted into a narrow opening as shown in FIG. 12A. In contrast, a shallow throat may be easily inserted into the same narrow hole as shown in FIGS. 12B-12D)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482